DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,272,791. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential carrier but in broader terms, including a back support assembly, a carriage/cradle assembly having first and second side members (first and second flaps) forming an interior for holding the infant, and first and second strap member extending from the first side member to the back support assembly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriguchi et al. (US 2007/0029356).
Regarding claims 1, 2 and 11, Moriguchi discloses a carrier for holding an infant, the carrier comprising: a carriage assembly 3 comprising: an adjustable carriage pocket 3, wherein a size of the adjustable carriage pocket is adjustable (via portions 41 and 45) to support the infant in a cradle position in which a direction from a head of the infant to a hip of the infant is substantially perpendicular to a direction from a head of a user to a hip of the user (Figure 1A); and a back support assembly 2 removably connected to the carriage assembly; wherein the adjustable carriage pocket comprises a first flap and a second flap (flaps are defined on each side of the interior at 41b in Figure 19 and at the portions of the carriage to which strap 45 is attached on opposites sides of the interior) connected to the first flap, and wherein the first flap and the second flap flexibly form a substantial U-shape for holding the infant (see Figure 19).
Regarding claim 3 and 12, the adjustable carriage pocket further comprises: a third flap 41 (right side of Figure 18) connecting the first flap to the second flap; and a fourth flap 42c connecting the first flap to the second flap. wherein the first flap, the second flap, the third flap, and the fourth flap flexibly form a concave shape (Figure 18).
Regarding claim 4 and 13, the third flap and the fourth flap in connection with the first flap and the second flap define a space for the third flap to support a back of the infant and for the fourth flap to encase a foot of the infant – see Figure 1A. 
Regarding claim 5 and 14, the claim recites functional language which the Moriguchi is considered capable of – specifically the third and fourth flaps are “adjustably foldable” in that they are flexible and capable of being folded and the carriage is capable of holding an infant in a front facing vertical position as claimed. No additional structural element are required by the claim. 
Regarding claims 6 and and 15, the carriage assembly further comprises a pair of first straps 45/46 and 56 attached to the first flap to support a torso of the infant in an upright position in which the direction from the head of the infant to the hip of the infant is substantially same as the direction from the head of the user to the hip of the user, and wherein the pair of first straps is removably connected to the back support assembly – see connection at 25.
Regarding claim 10, see torso support 12/13. 




Allowable Subject Matter
Pending approval of the appropriate terminal disclaimer, claims 7-9 and 16-19 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COREY N SKURDAL/Primary Examiner, Art Unit 3734